\OOO\]O\Lh-ldeN)-

NNNNN[\)N)-)-¢)_¢)-\)-\»-‘p_\»_a)_a,_-
O\Lh-l>-U)N’-‘O\DOO\]O\UIJ>U)N'-*O

Case 2:18-cr-00025-RSL Document106-1 Filed 03/01/19 Page l of l

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR18-025-RSL
)
Plaintiff, )
) (PROP©SE‘D) ORDER GRANTING
V. ) MOTION TO RETURN
) DEFENDANT’S TRAVEL
PAUL STUART BRUNT, ) DOCUMENTS
)
Defendant. )
)

 

 

 

THIS MATTER comes before the Court on Defendant’s motion to return his
enhanced Washington state driver’s license to the Offlce of the F ederal Public
Defender. The Court has reviewed the motion and records in this case.

IT IS NOW ORDERED that the Clerk of the Court release Defendant’s
enhanced Washington state driver’s license to the Offlce of the Federal Public
Defender.

DONE this ivyan of March, 2019.

/MSM

RoBE'RT s. LAleK
UNITED sTATEs DISTRICT IUDGE

Presented by:
s/ Denm`s Carroll

Assistant Federal Public Defender
Attorney for Paul Stuart Brunt

FEDERAL PUBLIC DEFENDER
ORDER TO RETURN 1601 Fifth Avenue, suite 700
DEFENDANT s TRAVEL DOCUMENTS Seame’ Washington 98101

(USA v. Brunt/ CR18-025-RSL) - 1 (206) 553-1100

 

